Citation Nr: 0519048	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  02-13 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUES

1.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for asthma claimed as 
secondary to PTSD.  

3.  Entitlement to service connection for the residuals of 
transient ischemic attacks (TIA's) or a stroke claimed as 
secondary to PTSD.  



REPRESENTATION

Veteran represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
December 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the RO.  

The issue of service connection for PTSD is addressed in the 
REMAND portion of this document and is being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  The veteran did not manifest asthma in service or for 
many years thereafter.  

2.  Neither a current service-connected disability nor a 
psychiatric disorder that is claimed to be service connected 
is shown to cause or aggravate the veteran's asthma.  

3.  The veteran currently is not shown to suffer from organic 
disease manifest by TIA'S or strokes.  


CONCLUSION OF LAW

Neither the veteran's disability manifested by asthma nor 
that manifested by TIA's or a stroke is due to disease or 
injury the was incurred in or aggravated by his active 
service; nor may any cardiovascular disability be presumed to 
have been incurred in service; nor may either be proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1110, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary of VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103.

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claims.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
the issues.  

Thus, the Board believes that all relevant evidence which is 
available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
and the Board notes that he elected to forego his right to a 
hearing.  

Further, by a March 2002 letter; the June 2002 Statement of 
the Case; and the December 2002 and May 2003 Supplemental 
Statements of the Case, the veteran and his representative 
have been notified of the evidence needed to establish the 
benefits sought.  

The veteran in this regard has been advised via the letter 
and Statement of the Case regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  Id.; Soyini, supra.  


Factual Background 

On December 1970 separation medical examination, no relevant 
disabilities were found, and the veteran's "PULHES" 
physical profile amounted to a "picket fence" (i.e., all 
1's), indicating a high level of medical fitness.  (See 
generally Hanson v. Derwinski, 1 Vet. App. 512, 514 (1991) 
for an explanation of the military medical profile system).  

The service medical records contain no reference to asthma or 
TIA's or a stroke.

On February 1972 and August 1973 VA medical examinations, the 
examiner did not diagnose asthma or TIA's and stroke.  

In March 1994, the veteran sought emergency treatment for 
asthma.  A long history of asthma was noted.  

A September 1994 computed tomography (CT) scan of the head 
revealed no evidence of acute cerebrovascular accident (CVA) 
or acute bleed.  

A July 1996 waking electroencephalogram (EEG) was normal for 
the veteran's age.  
Following an August 1996 VA neurologic appointment, the 
examiner assessed recent episodes of disequilibrium and past 
episodes of left hemiparesis of uncertain etiology and 
negative evaluations.  

In September 1996, the veteran reported a few episodes of 
giddiness and disequilibrium.  The examiner indicated that 
such symptoms were of uncertain etiology and that there was 
no evidence of neurologic disease.  

A July 1997 VA progress note reflected a diagnosis of stable 
bronchial asthma.  

In June 1999, the veteran had an asthma attack when preparing 
to move from Florida to North Carolina.  The assessment was 
that of steroid dependent asthma.  

In November 1999, the veteran complained of having headaches.  
A CT scan of the head revealed no evidence of acute bleeding 
or a subdural hematoma.  The diagnosis was that of TIA's rule 
out CVA.  

A subsequent magnetic resonance imaging (MRI) of the brain 
conducted that month revealed that the bilateral internal 
carotid arteries were normal.  The left vertebral artery was 
hypoplastic.  Findings were consistent with an MRI conducted 
in June 1994.  

A December 1999 private medical report reflected a past 
medical history of asthma.  The veteran complained of mild 
lightheadedness.  The physician indicated that the etiology 
of the veteran's neurologic symptoms was unclear but possibly 
associated with complicated migraines.  

Further, the physician stated that he could not rule out the 
possibility of TIA's although all studies had been negative 
for such findings.  

In October 2000, a private neurologist diagnosed recurrent 
spells characterized by left-sided numbness with no evidence 
of residual neurologic deficit.  

A November 2000 note of a private physician reflected that 
the veteran suffered from severe asthma and recurrent TIA's.  
No substantiation was provided.  

A November 2000 EEG reflected a normal waking and drowsy 
EEG's for the veteran's age.  

A December 2000 MRI revealed a focal area of high signal 
intensity that most likely represented an area of small 
chronic infarct and an apparent focal prominence in the 
region of the anterior communicating artery.  Elsewhere in 
the brain, there were no masses or focal areas of abnormal 
signal intensity or enhancement.  The ventricles, basal 
cisterns, and sulci were normal for the veteran's age.  

A January 2001 cerebral and carotid angiogram indicated 
minimal atherosclerotic changes at the carotid bifurcations 
without any significant stenosis and normal cerebral 
angiogram.  There was no evidence an aneurysm.  

In February 2001, the veteran filed a claim of service 
connection for PTSD and for asthma, stroke, and TIA's as 
secondary thereto.  

In March 2001, a VA examiner indicated that the veteran 
suffered from bronchial asthma for which he used an inhaler.  

In a March 2002 letter, a private physician indicated that 
the veteran suffered from severe asthma, gastroasophageal 
reflux disease, hypothyroidism, anxiety, and several episodes 
of TIA's with left-sided hemiparesis.  

Regarding the TIA's, the physician asserted that they could 
not be explained.  Regarding anxiety, the physician opined 
that it could be caused by his severe medical problems.  

In February 2003, the veteran sought treatment for asthma.  A 
diagnosis of severe asthma was rendered.  

In February 2004, a neurologist wrote that he had treated the 
veteran for a number of years after he first presented with 
an onset of hemiparesis.  The veteran's symptoms resolved 
relatively rapidly.  

Subsequently, the veteran had several episodes of sudden 
onset left-sided weakness some of which were associated with 
impairment of consciousness.  

According to the physician, numerous studies failed to 
indicate acute ischemia.  On each occasion, the veteran 
recovered completely without evidence of residual neurologic 
dysfunction.  

The leading diagnosis was likely that of a complicated 
migraine versus underlying anxiety disorder.  Imaging had not 
revealed any findings to account for the veteran's symptoms.  


Law and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim. See, e.g., 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 
1110 requires current symptomatology at the time the claim is 
filed in order for a veteran to be entitled to compensation); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. 
§ 1131 requires the existence of a present disability for VA 
compensation purposes).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence relating to a 
veteran's claim are in approximate balance, the claimant 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Discussion

Asthma 

The veteran unquestionably suffers from severe asthma.  A 
current disability is a necessary component of service 
connection.  See 38 C.F.R. § 3.303; Gilpin, supra.  However, 
if service connection is to be granted, the evidence must 
reflect a nexus between the current disability and disease or 
injury in service or another service-connected disability.  
Id.; 38 C.F.R. § 3.310.  

The evidence does not reflect and the veteran does not allege 
that his asthma is related directly to service.  While the 
exact date of onset of asthma is uncertain, it is not shown 
to have been present until many years after service.  

Indeed, the Board emphasizes that the two earliest VA 
examinations conducted only a few years after separation 
failed to reveal any asthma.  Based on the foregoing factors, 
the Board concludes that service connection for asthma on a 
direct basis would not be warranted.  38 C.F.R. § 3.303.  

The veteran does assert that his asthma is etiologically 
related to PTSD and that secondary service connection is 
warranted.  38 C.F.R. § 3.310.  Because PTSD is not a 
service-connected disability, service connection for asthma 
as secondary to PTSD cannot be granted.  Id.  

In addition, even if PTSD were a service-connected 
disability, service connection for asthma as secondary 
thereto is not demonstrated by the evidentiary record.  

Despite the extensive medical documentation of record, no 
examiner has stated that the veteran's asthma was caused or 
aggravated by PTSD or other psychiatric disability that could 
be causally linked to his service.  

It was suggested that the veteran's numerous medical 
conditions could have been causing anxiety, but such a 
relationship would not permit the grant of service connection 
on a secondary.  

The Board notes that the veteran is not competent to provide 
medical opinions upon which the Board may rely.  See 
Espiritu, supra.  Thus, his lay assertions as to likely 
etiology of the claimed asthma alone cannot constitute 
probative evidence of a medical relationship.  

Generally, VA is required to assist those seeking VA benefits 
in establishing their claims.  See generally 38 U.S.C.A. 
§ 5103A.  However, under 38 U.S.C.A. § 5103A(a)(2), VA is not 
required to provide assistance to the claimant if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  

As well, under 38 U.S.C.A. § 5103A(d), VA is required to 
provide a medical examination or obtain a medical opinion 
only if (1) there is competent evidence of a current 
disability, and (2) evidence that the disability or symptoms 
may be associated with service, but (3) the case does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  

This is a case where the preponderance of the evidence weighs 
against the veteran's claim of entitlement to service 
connection for asthma.  None of the competent medical 
evidence has been found to supports the veteran's claim.  

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt rule is not for 
favorable application.  Ortiz, 274 F.3d at 1365; see also 
38 U.S.C.A. § 5107.  



TIA's and stroke

The February 2004 documentation from the private neurologist 
who has treated the veteran for a number of years, revealed 
that the veteran did not suffer from TIA's or a history of 
stroke.  Rather, the veteran's unexplained neurologic 
symptoms were noted to be likely complicated migraines versus 
underlying anxiety disorder.  All neurologic studies failed 
to reflect TIA's or stroke, and there is no evidence of 
residual neurologic dysfunction.  

Absent a present disability, service connection cannot be 
granted on any basis.  38 C.F.R. §§ 3.303, 3.310; Gilpin, 
supra.  Because the veteran does not suffer from TIA's or 
stroke or residuals thereof, service connection for that 
claimed disorder is not for consideration on either a direct 
or secondary basis.  Id.  

Generally, VA is required to assist those seeking VA benefits 
in establishing their claims.  See generally 38 U.S.C.A. 
§ 5103A.  However, under 38 U.S.C.A. § 5103A(a)(2), VA is not 
required to provide assistance to the claimant if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  

As well, under 38 U.S.C.A. § 5103A(d), VA is required to 
provide a medical examination or obtain a medical opinion 
only if (1) there is competent evidence of a current 
disability, and (2) evidence that the disability or symptoms 
may be associated with service, but (3) the case does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  

In this case, VA need not provide a medical examination, as 
there is no evidence of a current disability.  The Board 
again notes that the veteran's own assertions regarding 
medical diagnoses and the etiology of medical disabilities 
are immaterial.  Espiritu, supra.  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  



ORDER

Service connection for asthma is denied.  

Service connection for the residuals of TIA's or a stroke is 
denied.  



REMAND

The veteran's service personnel records demonstrate service 
in the Republic of Vietnam from March 1969 to December 1970.  
A June 1970 entry reveals that the veteran was serving as a 
vehicle operator.  

Further, it was noted that he participated in the Tet 
Counteroffensive, according to the service personnel records.  
While in the Republic of Vietnam, the veteran was attached to 
the 5th Combat Engineers.  

The veteran alleges that he was raped in service.  The RO 
must ask the veteran to provide details of this incident to 
include date, place, and time as well as any corroborating 
information.  

Next, the RO must obtain all VA psychiatric treatment records 
that are not already of record.  

The RO must schedule a VA psychiatric examination to 
determine whether the veteran suffers from PTSD.  If PTSD is 
diagnosed, the stressors upon which that diagnosis is based 
must be specified.  

The RO must supply the veteran with the complete version of 
38 C.F.R. § 3.304 to include 3.304(f)(3).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must take appropriate steps to 
contact the veteran in order to ask him 
to provide detailed information 
concerning his claimed stressor events 
including alleged rape in the Republic of 
Vietnam.  This should include dates, 
places, and times as well as any 
corroborating information.  Following the 
veteran's response, the RO should 
undertake all indicated action for the 
purpose of verifying the claimed 
stressors of his service.  

2.  The RO must obtain all VA psychiatric 
treatment records that are not already 
associated with the claims file.  

3.  The veteran should be afforded a VA 
psychiatric examination to determine 
whether he suffers from PTSD or other 
innocently acquired psychiatric 
disability due to his service.  The 
examiner must provide an opinion 
regarding the likely etiology of any 
identified acquired psychiatric disorder.  
If PTSD is diagnosed, then the specific 
stressors upon which that diagnosis is 
based should be identified.  The examiner 
is asked to review the claims file in 
conjunction with the examination and 
state on the examination report whether 
the claims file was available for review.  
The examiner is asked to conduct all 
necessary diagnostic tests and to provide 
a rationale for all opinions and 
conclusions.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
veteran's remaining claim.  If any 
benefit sought on appeal remains denied, 
the veteran should be furnished with a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  
The supplemental statement of the case 
must contain the full text of 38 C.F.R. 
§ 3.304 (2004).  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  VA will 
notify the veteran if further action is required on his part.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


